—Judgment, Supreme Court, New York County (John Bradley, J., at Mapp hearing; Richard Failla, J., at jury trial and sentence) rendered March 21, 1989, convicting defendant of one count of criminal sale of a controlled substance in the third degree and two counts of criminal possession of a controlled substance in the third degree, and sentencing him as a second felony offender to concurrent terms of imprisonment of five to ten years, unanimously affirmed.
Evidence adduced at a pretrial Mapp hearing, and at trial, was that defendant was observed by an officer of the Street Narcotics Enforcement Unit as he sold cocaine on a Manhattan street. Descriptions of defendant and the purchaser were radioed by the observation officer to a backup officer, who effected immediate arrests of defendant and the purchaser.
Defendant’s claim of a prejudicial Rosario rule violation is meritless. A review of the minutes of the Mapp hearing indicates that the arresting officer’s response to defense counsel’s question of whether there "was a recording made” of the observation officer’s transmitted description of the purchaser *569was a question from the officer, who asked if defense counsel meant "a recording on a radio.” Only when defense counsel responded “Yes”, did the officer respond affirmatively. A plain reading of this testimony indicates that the officer was referring merely to a simple radio transmission.
In any event, since defendant failed to bring to the trial court’s attention the issue of a possible Rosario violation, or to apply to the trial court for any sanction, or to show any prejudice to him at trial, his claim on appeal of undue prejudice at trial stemming from the alleged Rosario rule violation is meritless (see, e.g., People v Albelo, 166 AD2d 313, lv denied 77 NY2d 835).
Likewise without merit is defendant’s claim that his prior conviction by court-martial was improperly considered by the sentencing court as a predicate felony conviction in connection with sentence enhancement because the court-martial conviction was not obtained under the constitutional standards applicable to a criminal conviction obtained under New York State law. Following a full hearing on the issue, the sentencing court properly found that defendant’s prior court-martial conviction constituted a prior felony conviction on the ground that defendant knowingly, intelligently and voluntarily pleaded guilty before a military Judge to two separate sales of cocaine, in exchange for a sentence of imprisonment of one year and one day. This conviction by court-martial, on its face, is the equivalent of a felony drug sale conviction under section 220.31 of the New York State Penal Law and is recognized by the courts of this State as a prior felony conviction for purposes of enhancement of sentence (see, People v Benjamin, 22 NY2d 723). Concur — Rosenberger, J. P., Ellerin, Smith and Rubin, JJ.